Citation Nr: 0933355	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  08-05 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUE

Entitlement for service connection for a left shoulder 
disorder, to include as secondary to a service-connected 
right shoulder disorder.


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The Veteran served on active duty for training from May 2003 
to September 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Veteran seeks service connection for a left shoulder 
disorder, which he contends is secondary to his service-
connected right shoulder disability.  He says that he favors 
his left shoulder because of pain in his service-connected 
right shoulder, which has in turn led to pain in the left 
shoulder.  Review of the record confirms that he is service-
connected for right shoulder acromioclavicular tendonitis.

In April 2008 the Veteran was accorded a Compensation and 
Pension (C&P) examination.  The examiner noted that the 
Veteran worked in a warehouse/factory "which requires heavy 
lifting."  He also remarked that VA treatment records dated 
in October 2006 indicated that the Veteran plays baseball for 
recreation.  Physical examination found full range of motion 
and muscle strength of 5/5.  X-rays of the left shoulder 
taken pursuant to the examination were normal.  Diagnosis was 
"left shoulder strain."  The examiner then opined that he 
was unable to speculate as to whether the Veteran's left 
shoulder pain was secondary to his service-connected right 
shoulder disability.  He explained as follows:

The [V]eteran claims his left shoulder 
pain is caused by favoring his service 
connected right shoulder.  However, this 
Veteran is left hand dominant, he 
continues active in sports (baseball) and 
his work requires heavy lifting, both of 
which could cause his current condition 
of left shoulder strain.  Consequently 
the current diagnosis of left shoulder 
strain could be related to any one of 
these activities, and I cannot resolve 
this issue without resort to mere 
speculation.

Unfortunately an opinion was not proffered as to service on a 
direct basis.  The examiner also did not opine as to whether 
the Veteran's nonservice-connected left shoulder disorder was 
aggravated by his service-connected right shoulder 
disability.  This evidence is thus inadequate for a decision 
in the matter.  Moreover, in subsequent correspondence dated 
in May 2008 the Veteran reported that he is ambidextrous, and 
has not played basketball since the summer of 2006.  This 
information is contrary to that relied upon by the April 2008 
examiner.  Remand for a new C&P examination is thus 
warranted.  38 C.F.R. § 3.326(a).  Since the claims file is 
being returned it should be updated to include any VA 
treatment records compiled since November 2006.  See 38 
C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

1.  Associate with the claims file any 
relevant VA treatment records pertaining to 
the Veteran dating from November 14, 2006.  
If no such records exist, that fact should 
be noted in the claims file.  

2.  After any extant medical records have 
been associated with the claims file, 
schedule the Veteran for a new examination 
regarding his claim for service connection 
for a left shoulder disorder.  The claims 
file must be made available to, and 
reviewed by, the examiner.  All indicated 
tests should be performed, and all findings 
reported in detail.  The examiner is 
specifically requested to opine as to 
whether it is less likely than not (less 
than a 50 percent probability) or at least 
as likely as not (50 percent probability or 
greater) that a current left shoulder 
disability was incurred during the 
Veteran's period of active duty for 
training in 2003.  

If the examiner responds in the negative to 
the above question he must opine as to 
whether it is less likely than not (less 
than a 50 percent probability) or at least 
as likely as not (50 percent probability or 
greater) that a current left shoulder 
disorder was caused by or is due to a 
service-connected disability, particularly 
the Veteran's service-connected right 
shoulder disability.  

If the examiner responds in the negative to 
the above question, he must opine as to 
whether it is less likely than not (less 
than a 50 percent probability) or at least 
as likely as not (50 percent probability or 
greater) that a current left shoulder 
disorder is aggravated by a service-
connected disability, particularly the 
Veteran's service-connected right shoulder 
disability.  

A rationale for all opinions proffered must 
be set forth in the report provided.

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
Veteran must be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




